Title: To Benjamin Franklin from Dumas, 24–25 March 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
Lahaie 24[–25]e. Mars 1779
La ci-joint d’hier étoit prête à partir, lorsque je me vis honoré de la vôtre du 18. J’ai remis à Mr. Stockton, qui dînoit chez moi, celle qui étoit pour lui. Il me charge, avec ses respects, de vous en témoigner sa reconnoissance. Comptez, Monsieur, que je vous obéirai, & que vous serez informé du succès quelconque de la souscription de Mr. De Neufville. J’ai tout lieu de croire qu’il se fera un point d’honneur de la faire réussir: mais, je le répete, il faut laisser passer la mauvaise impression que viennent de faire ici d’Estaing, la Géorgie & Pondicheri. L’affaire qu’il a conclue avec vous, Monsieur, n’est ni l’unique ni la plus considérable qu’il ait faite dernierement en France. Quand j’aurai l’honneur de vous voir, je pourrai vous en dire davantage de bouche. Je prévois que sa Maison deviendra la maison de la F——ce & de l’Am——e à Amsterdm. Lui-même ignore que j’en sais tant.
Le Congrès Allemand, dont on vous a parlé, se tient depuis le 10 de ce mois à Tesschen dans la Haute-Silésie. On assure qu’il ne durera que 6 semaines, & qu’en attendant les Armées gardent leur position, pour recommencer à s’entretuer si l’on ne s’accommode pas. Mr. Lee n’auroit donc guere le temps d’arriver avant sa séparation. Je ne vois pas non plus ce que sa présence pourroit produire là de bon. J’ignore d’ailleurs jusqu’à quel point il peut compter sur la solidité de ses liaisons avec les Ministres de Vienne & de Berlin. Ce qu’il dit des 20,000 mercenaires, que la paix d’Allemagne mettra les Anglois à même de prendre à leur solde contre nous, est trop vague & trop général. Je demanderai 1º. Sera-ce un nouveau Corps de troupes? 2º. qui le fournira? Hesse-Cassel, Hanau, Brunswick, Anspac, Waldeck & Anhalt Zerbst, ont assez de peine déjà à livrer les recrues pour les Corps déjà vendus. L’Empereur, ni le Roi de Prusse, ni la Saxe ne fourniront rien. Le Roi de Prusse, comme on sait, voit de très-mauvais oeil les Princes ses Alliés s’affoiblir par ces émigrations, & s’est déclaré ouvertement là-dessus avant la guerre d’Allemagne. Le Wurtemberg ne fournira rien; les Etats du pays s’y opposent; Bade, Deuxponts, Palatin, Hesse-Darmstad, ne fourniront rien; ils sont trop interessés à menager la France. Il n’y a que le Pays d’Hanover, d’où le Roi d’Angle. peut en tout temps, sans qu’on puisse l’en empêcher, faire partir 20,000 hommes qu’il y a. Le fera-t-il? dégarnira-t-il ainsi sa derniere ressource? Je l’ignore. On lui a fait faire déjà tant d’autres extravagances, que je ne saurois répondre de rien de sa part.
Je demanderai 3º. quels sont les moyens qu’auroit Mr. Lee, s’il se trouvoit, contre toute apparence, quelque prince prêt à vendre de nouveaux Corps aux Anglois, to prevent it? Je ne puis en imaginer qu’un: ce seroit de pouvoir renchérir sur les Anglois à ce marché-là; mais Mr. Lee ne l’a pas; & si je l’avois, je voudrois l’employer mieux pour le bien de l’Amérique. La vertu, la constance, & la concorde des Etats-Unis, seront, j’espere, avec l’aide de Dieu, des moyens plus sûrs & plus honnêtes, qui les feront triompher des derniers efforts de la tyrannie, comme des premiers; &, grace à Dieu, ils sont en leur puissance mieux que l’argent ne l’est en celle de leurs ennemis. Mr. Stokton m’a dit, que Mr. Lee avoit su empêcher que le prince de Darmstad n’ait fourni des troupes à l’Angleterre. Les vraies causes qui l’ont empêché, sont 1º. le Roi de P——, à qui cela ne convient pas; 2º. les terres considérables que ce Prince de Darmstad possede en Alsace; 3º. son second fils, qui est au service de france dans le Regiment d’Anhalt.



du 25e. Mars
Les Etats d’Hollande sont rassemblés depuis hier. Le dernier avis qu’un grand personnage avoit proposé à l’Assemblée précédente, porte en substance, de continuer d’exclure des convois les bois de Construction, jusqu’à-ce que la rep. se fût mise dans un état complet de défense, tant par terre que par mer, c’est-à-dire, jusqu’à-ce qu’elle eût sur pied une armée de 50 à 60 mille hommes, & 50 à 60 vaisseaux de Ligne. Amsterdam & son parti, au contraire, protestent de vouloir s’en tenir à l’Armement des 32 Vaisseaux résolu en Novembre dernier, & à la résolution du 26 & 28 Janvier quant aux Convois; & pour des troupes de terre, qu’on n’en a pas besoin. Notre Ami pense que cette fois la pluralité l’emportera sur l’avis ci-dessus du gd. personnage. Nous verrons.
La Chevalier Gd. vint hier au soir me faire une courte visite, revenant de Paris par Breda. Il m’a paru ignorer, ou faire semblant de ne rien savoir du tout de ce qui concerne Neufville. Nous ne nous sommes tenus de part & d’autre que des propos généraux. Je l’ai mis sur le chapitre de Mr. D’Estaing, pour lequel il paroît s’intéresser & vouloir le justifier en tout. “L’affaire, dit-il, de Pondicheri, on s’y attendoit en france depuis 3 mois, & elle ne signifie rien: celle de Géorgie est encore moins de conséquence: quant à l’emprunt en Hollande, il n’y a rien à faire; il ne faut point y penser présentement.” De Mr. De Neufville, nous ne nous en sommes pas dit le mot l’un à l’autre. Il me quitta, pour aller passer le reste de la soirée chez Mr. l’Ambr. de France; & il est parti ce matin à 6 h. pour Amst.
Je ne suis point surpris, Monsieur, que vous trouviez la situation des affaires ici interessante. Elle l’est effectivement. Quant aux Partis dont vous parlez, & à leurs Intérêts, je ne puis vous en donner une idée plus claire que celle-ci— Il y a d’un côté le grand personnage, avec l’influence que lui donnent dans toutes les provinces & villes, excepté la Régence d’Amsterdam, la disposition qu’il a des emplois civils & militaires, de l’Armée, des Amirautés, & de la Compe. des Indes. Ce parti est encore fortifié par tant de rentiers interessés dans les fonds Anglois; il est tout dévoué aux Anglois.— Le parti républicain, qui est en même temps celui du Commerce, est aujourd’hui concentré principalement à Amsterdam; & c’est ce parti qu’il importe à la France & à l’Amérique de ménager & encourager, parce qu’il empêchera l’autre de faire déclarer la rep. pour l’Angle. Le Palladium de ce parti, c’est l’unanimité requise pour que la Rep. fasse une telle démarche.
Je suis avec le respect & le zele qui vous sont connus, Monsieur Votre très humble & très obéissant serviteur
D——

P.S. Ce que je dis concernant les voyages que Mr. Lee voudroit faire, &c. ne provient nullement de mauvaise volonté de ma part. Je lui souhaite sincerement toutes sortes de succès en Allemagne. Mais vous me demandez mon sentiment, Monsieur, & je le dis sincerement. A moins d’être bien sûr de réussir, il faut éviter, ce me semble, tout éclat, comme d’être tympanisé dans les gazettes; & là où il y a quelque chose à faire, s’adresser tant qu’on peut aux sources. Après l’éclat fait à Vienne, il est impossible que Mr. Lee soit incognito au Congrès de Tesschen.
Passy à Son Exc. Mr. Franklin


 
Notation: Dumas la haie March. 24. 79
